DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  There were two Information Disclosure Sheets (IDS) provided since this application was filed, dated 11 November 2020 and 02 May 2022.  

Status of the Claims
•    The office action is being examined in response to the initial application
      filed 11 November 2020.
•    Claims 1-20 are pending and have been examined.
•    This action is the First NON-FINAL action on the merits.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter without significantly more.
Analysis:
Step 1: Claims 1-20 are directed to a statutory category (e.g., a process, machine, product of manufacture, or composition of matter).  Claim 1 is directed to a “mobile device” (machine), Claim 8 is directed to a “computer-implemented method” (process), and Claim 15 is directed to a “system” (machine).  The answer is YES.

Step 2A:  Claims 1-20 recite a system and method directed to the abstract idea of fraud detection.  Further, in support of this abstract idea, (Spec, ¶ [0001], Technical Field) recites in part, “The subject disclosure relates generally to quick response (QR) codes, and more specifically to computing devices that employ enhanced, transaction-based QR codes for improved privacy and fraud detection.”.  Thus, transaction fraud prevention and risk management, a particular form of organizing of a human activity, is a fundamental economic practice.   

Step 2A.1:  In the instant application, relevant to the identification of the abstract idea, Claim 8, as representative, recites, “receiving, a signal from an electronic beacon”, “identifying a quick response (QR) code”, “rendering the identified QR code on an electronic display”, “receiving a transaction confirmation”.  The steps represent a series of instructions for identifying and management of authorized or fraudulent transactions.  These steps contribute to “transaction risk management” which is a fundamental economic activity and which falls under the grouping of certain methods of organizing human activity.  Therefore, the claims recite an abstract idea.  The answer is YES.

Step 2A.2:  This judicial exception is not integrated into a practical application.  The additional elements recited include a “mobile device” on which QR codes may be captured, a “processor” configured to execute instructions and perform operations related to the “mobile device”, a “memory” for storing instructions, a “point-of-sale device” for generating and reading QR codes and a merchant “payment processor”.  
The memory is recited at a high level of generality (i.e. memory for storing QR codes, account information and transaction data). The processor(s) are also recited at a high level of generality (as a general purpose processor that performs generic computer functions of receiving data, capturing image data and performing comparisons on data) such that it amounts to no more than mere instructions to apply the exception using a generic computer component or generally linking to the technology of QR code recognition and comparison.  The mobile device, point-of-sale device and payment processor are also recited at a high level of generality (as a general purpose processor that performs generic computer functions related to comparing data and transaction processing for approved authorizations.
None of the additional elements integrate the abstract idea into a practical application because the claimed features of these additional elements are merely applying the abstract idea to being carried out on a general purpose computing system.  Therefore, the claim is directed to an abstract idea. The answer is NO.

Step 2B:  The claim does not include additional elements that amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  
The “mobile device”, “point-of-sale device”, “memory element” and “processor(s)” are recited at a high level of generality and are recited as performing generic computer functions (i.e. inputting data, comparing data, storing data) used in computer applications.  
Generic computer components recited as performing generic computer functions that amount to no more than implementing the abstract idea with a computerized system.  Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. 
The generic computer based limitations of “receiving, a signal from an electronic beacon”, “identifying a quick response (QR) code”, “rendering the identified QR code on an electronic display”, “receiving a transaction confirmation”. are recited at a high level of generality and do not improve the computer based technology, rather are interpreted as applying an abstract idea on a general purpose computer and are interpreted as functions of a processor and memory element.
Therefore, the additional limitations in the claims do not improve the functioning of the computer itself, or improve any other technology or technical field.  Use of a generic computer does not transform an abstract idea into a patent-eligible invention.  Thus, the claim does not amount to significantly more than the abstract idea itself.  The answer is NO.

          The analysis above applies to all statutory categories of invention.  As such, the presentment of Claims 1, 8 and 15 otherwise styled as a machine or manufacture, for example, are subject to the same analysis.  Furthermore, the dependent claims 2-7, 9-14 and 16-20 do not resolve the issues raised in the independent claims.  Claims 2-7, 9-14 and 16-20 are directed toward additional data exchange details of the independent claim steps.  Accordingly, claims 2-7, 9-14 and 16-20 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis above, applied to Claims 1, 8 and 15.  
Thus claims 1-20 are not patent eligible.      

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 8-10 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over US PG Publication No. 20150248664 A1 from Makhdumi et al., (hereinafter referred to as Makhdumi), in view of US PG Publication No. 20170116635 A1 from Gantert et al., (hereinafter referred to as Gantert).

As per Claim 1, Makhdumi teaches;
A mobile device comprising:
a processor that executes computer-executable instructions stored in a memory, which causes the processor to: 

in response to receiving the signal from the electronic beacon, identify a quick response (QR) code from a set of quick response codes that corresponds to the first merchant; (see at least Makhdumi, ¶¶ [0040], [0047], [0056] and [0066]).

render the identified QR code on an electronic display that is scannable by the point-of-sale device, wherein scanning the identified QR code causes the point-of-sale device to transmit the identified QR code and a merchant identifier of the first merchant to a payment processor; (see at least Makhdumi, ¶¶ [0030], [0031], [0032], [0033] and [0034]).

receive a transaction confirmation based on a verification of a transaction completed using the identified QR code from the payment processor, wherein the verification is based on determining that the identified QR code corresponds to the merchant identifier transmitted by the point-of-sale device; (see at least Makhdumi, ¶¶ [0030], [0032], [0034] and [0046]).

	Further, Makhdumi discloses “real-time-generated merchant-product Quick Response codes via SNAP components into virtual wallet card-based transaction purchase notifications”, (see Makhdumi, ABSTRACT).  However, Makhdumi does not specifically disclose receiving a signal from the point-of-sale device.  In the same field of endeavor, Redpath teaches; 

receive a signal from an electronic beacon of a point-of-sale device, wherein the signal includes information associated with a first merchant; (see at least Gantert, ¶¶ [0024], [0026] and [0030]).
	
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the applicant’s filing, to have modified Makhdumi to incorporate the teachings of Gantert which provides a process for intelligent payment format and transaction processing; (see at least Gantert, ABSTRACT; “a method includes receiving, over at least one communication channel, an indication of a user transaction. A computer processor may be automatically activated to determine location information or merchant information. The processor further selects and retrieves a first attribute package selection code module and a first payment format selection code module for execution.”).

As per Claim 2, Makhdumi teaches;

wherein the signal from the electronic beacon further indicates a first geo-location stamp, wherein the first geo-location stamp is embedded within the identified QR code, wherein the point-of-sale device further transmits a second geo-location stamp to the payment processor, and wherein the verification is further based on determining that the first geo-location stamp embedded within the identified QR code corresponds to the second geo- location stamp transmitted by the point-of-sale device; (see at least Makhdumi, Fig. 16, Items S1620 and S1630, ¶¶ [0048], [0108] and [0129]).

As per Claim 3, Makhdumi teaches;

wherein the signal from the electronic beacon further indicates a first time stamp, wherein the first time stamp is embedded within the identified QR code, wherein the point-of-sale device further transmits a second time stamp to the payment processor, and wherein the verification is further based on determining that the first time stamp embedded within the identified QR code corresponds to the second time stamp transmitted by the point-of- sale device; (see at least Makhdumi, Fig. 2D, “timestamp”, ¶¶ [0051], [0057], [0082] and [0174]).

As per Claim 4, Makhdumi teaches;

wherein the identified QR code is correlated to a first product or service, wherein the point-of-sale device further transmits an identifier for the first product or service to the payment processor, and wherein the verification is further based on determining that the identified QR code corresponds to the first product or service; (see at least Makhdumi, ¶¶ [0028], [0030], [0037] and [0040]).

As per Claim 5, Makhdumi teaches;
wherein the identified QR code is associated with a transaction amount restriction, and wherein the verification is further based on determining that a transaction amount of the transaction satisfies the transaction amount restriction; (see at least Makhdumi, ¶ [0128]). 

As per Claim 6, Makhdumi teaches;

wherein the processor is triggered to render the identified QR code based on detection of a predetermined gesture by an accelerometer that is operatively coupled to the processor; (see at least Makhdumi, ¶¶ [0049] and [0063]). 

As per Claim 8, Makhdumi teaches;
A computer-implemented method, comprising:

in response to receiving the signal from the electronic beacon, identifying, by the device, a quick response (QR) code from a set of quick response codes that corresponds to the first merchant; (see at least Makhdumi, ¶¶ [0040], [0047], [0056] and [0066]).

rendering, by the device, the identified QR code on an electronic display that is scannable by the point-of-sale device, wherein scanning the identified QR code causes the point-of-sale device to transmit the identified QR code and a merchant identifier of the first merchant to a payment processor; (see at least Makhdumi, ¶¶ [0030], [0031], [0032], [0033] and [0034]).

receiving, by the device, a transaction confirmation based on a verification of a transaction completed using the identified QR code from the payment processor, wherein the verification is based on determining that the identified QR code corresponds to the merchant identifier transmitted by the point-of-sale device; (see at least Makhdumi, ¶¶ [0030], [0032], [0034] and [0046]). 
	
	Further, Makhdumi discloses “real-time-generated merchant-product Quick Response codes via SNAP components into virtual wallet card-based transaction purchase notifications”, (see Makhdumi, ABSTRACT).  However, Makhdumi does not specifically disclose receiving a signal from the point-of-sale device.  In the same field of endeavor, Redpath teaches; 

receiving, by a device operatively coupled to a processor, a signal from an electronic beacon of a point-of-sale device, wherein the signal includes information associated with a first merchant; (see at least Gantert, ¶¶ [0024], [0026] and [0030]).
	
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the applicant’s filing, to have modified Makhdumi to incorporate the teachings of Gantert which provides a process for intelligent payment format and transaction processing; (see at least Gantert, ABSTRACT; “a method includes receiving, over at least one communication channel, an indication of a user transaction. A computer processor may be automatically activated to determine location information or merchant information. The processor further selects and retrieves a first attribute package selection code module and a first payment format selection code module for execution.”).

As per Claim 9, Makhdumi teaches;

wherein the identified QR code is correlated to a first geographic range, wherein the point-of-sale device further transmits an identifier for the first geographic range to the payment processor, and wherein the verification is further based on determining that the identified QR code corresponds to the first geographic range; (see at least Makhdumi, Fig. 16, Items S1620 and S1630, ¶¶ [0048], [0108] and [0129]). 

As per Claim 10, Makhdumi teaches;

wherein the identified QR code is correlated to a first temporal window, wherein the point-of-sale device further transmits an identifier for the first temporal window to the payment processor, and wherein the verification is further based on determining that the identified QR code corresponds to the first temporal window; (see at least Makhdumi, Fig. 2D, “timestamp”, ¶¶ [0051], [0057], [0082] and [0174]).   

As per Claim 13, Makhdumi teaches;

wherein the rendering the identified QR code is triggered based on detecting, by the device, a predetermined gesture by an accelerometer; (see at least Makhdumi, ¶¶ [0049] and [0063]).

As per Claim 14, Makhdumi teaches;

wherein the rendering the identified QR code is triggered based on detecting a predetermined biometric signature by a biometric sensor; (see at least Makhdumi, ¶ [0134]). 

As per Claim 15, Makhdumi teaches;
A system, comprising:
a processor that executes computer-executable instructions stored in a memory, which causes the processor to: 

receive a quick response (QR) code from a point-of-sale device, wherein the QR code corresponds to a first merchant identifier; (see at least Makhdumi, Fig 1A, Item 1.04a, ¶¶ [0030], [0031], [0032], [0033] and [0034]).

receive a second merchant identifier from the point-of-sale device; (see at least Makhdumi, Fig 1A, Item 1.03a, ¶ [0056]).

process financial instrument data embedded within the QR code based on determining that the first merchant identifier corresponds to the second merchant identifier; (see at least Makhdumi, ¶¶ [0030], [0032], [0034] and [0046]).

	Further, Makhdumi discloses “real-time-generated merchant-product Quick Response codes via SNAP components into virtual wallet card-based transaction purchase notifications”, (see Makhdumi, ABSTRACT).  However, Makhdumi does not specifically disclose comparing the merchant identifiers codes.  In the same field of endeavor, Gantert teaches; 

determine whether the first merchant identifier corresponds to the second merchant identifier; (see at least Gantert, ¶¶ [0030], [0058], [0061], [0065] and [0066]).
	
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the applicant’s filing, to have modified Makhdumi to incorporate the teachings of Gantert which provides a process for intelligent payment format and transaction processing; (see at least Gantert, ABSTRACT; “a method includes receiving, over at least one communication channel, an indication of a user transaction. A computer processor may be automatically activated to determine location information or merchant information. The processor further selects and retrieves a first attribute package selection code module and a first payment format selection code module for execution.”).

As per Claim 16, Makhdumi teaches;

wherein the QR code further corresponds to accelerometer data indicating a first time at which a detected motion occurs, wherein the detected motion corresponds to a presentation of an electronic display rendering the QR code to the point-of-sale device, and wherein the computer-executable instructions are further executable to cause the processor to:

receive a time stamp from the point-of-sale device, wherein the time stamp corresponds to a second time at which the point-of-sale device scans the QR code; (see at least Makhdumi, Fig. 2D, “timestamp”, ¶¶ [0051], [0057], [0082] and [0174]).

determine whether the accelerometer data corresponds to the time stamp; (see at least Makhdumi, Fig. 2D, “timestamp”, Fig. 6B, Item 6.16 “expiry”, ¶¶ [0044], [0057], [0063] and [0082]).

process the financial instrument data embedded within the QR code based on determining that the accelerometer data corresponds to the time stamp; (see at least Makhdumi, ¶¶ [0030], [0032], [0033], [0034] and [0124]). 

As per Claim 17, Makhdumi teaches;

wherein the QR code further corresponds to global positioning data indicating a first geo-location at which a detected motion occurs, wherein the detected motion corresponds to a presentation of an electronic display rendering the QR code to the point- of-sale device, and wherein the computer-executable instructions are further executable to cause the processor to:

receive a geo-location stamp from the point-of-sale device, wherein the geo-location stamp corresponds to a second geo-location at which the point-of-sale device scans the QR code; (see at least Makhdumi, Fig. 16, Items 1620 and 1630, ¶¶ [0048] and [0102]).

determine whether the global positioning data corresponds to the geo-location stamp; (see at least Makhdumi, ¶¶ [0108], [0109], [0129], [0130] and [0131]).

process the financial instrument data embedded within the QR code based on determining that the global positioning data corresponds to the geo-location stamp; (see at least Makhdumi, Fig. 16, Item 1640, ¶¶ [0186], [0190], [0190] and [0192]).

As per Claim 18, Makhdumi teaches;

wherein the QR code further corresponds to a first product or service identifier, and wherein the computer-executable instructions are further executable to cause the processor to:

receive a second product or service identifier from the point-of-sale device; (see at least Makhdumi, ¶¶ [0028], [0030] and [0037]). 

determine whether the first product or service identifier corresponds to the second
product or service identifier; (see at least Makhdumi, ¶¶ [0040] and [0044]).

process the financial instrument data embedded within the QR code based on determining that the first product or service identifier corresponds to the second product or service identifier; (see at least Makhdumi, ¶¶ [0030], [004] and [0046]). 

As per Claim 19, Makhdumi teaches;
wherein the computer-executable instructions are further executable to cause the processor to:

interpret information embedded within the QR code based on accelerometer data that indicates a detected gesture that accompanies presentation of the QR code to the point-of-sale device; (see at least Makhdumi, ¶¶ [0049] and [0063]).

As per Claim 20, Makhdumi teaches;

wherein the QR code is visually rendered on an electronic display that is scanned by the point-of-sale device, and wherein the visual rendering is based on a signal from an electronic beacon at the point-of-sale device; (see at least Makhdumi, ¶¶ [0030], [0031], [0032], [0033] and [0034]).

Claims 7, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Makhdumi and Gantert and further in view of US PG Publication No. 20160275483 A1 from Zhou, (hereinafter referred to as Zhou).

As per Claim 7, Makhdumi discloses users gestures and a touch sensitive interface, (see at least Makhdumi, ¶¶ [0050] and 0063]).  Further, Gantert briefly mentions touch screen user input, (see at least Gantert, ¶ [0100]).  However, neither Makhdumi nor Gantert disclose details of the user gestures and touch motions with regard to the mobile device.  In the same field of endeavor, Zhou teaches;

wherein the computer-executable instructions are further executable to cause the processor to:

detect, via an accelerometer, a first motion of the mobile device; (see at least Zhou, Fig. 3, Item 310, ¶ [0029]).

determine that the first motion corresponds to a first financial instrument; (see at least Zhou, Fig. 3, Item 314, ¶ [0029]).

correlating the identified QR code to the first financial instrument; (see at least Zhou, ¶ [0054]). 

Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the applicant’s filing, to have modified Makhdumi and Gantert to incorporate the teachings of Zhou which provides greater detail on user gesture and one-touch payment systems; (see at least Zhou, ABSTRACT; “method and systems for messaging, calling, and one blink, one-touch, and one gesture payments and buying via mobile and wearable devices are disclosed. An exemplary system comprises a database in communication with a processor, the processor configured to provide a haptic control associated with the system. The haptic control is shown on a display of a mobile and wearable device overlapping other visual elements.  The haptic control provides mode selection elements associated with a payment, messaging, and calling modes.  The processor receives a selection of the payment mode via the mode selection elements from a user. Upon the selection, context is extracted from the display. Based on the context, a payment transaction type which the user intends to perform is determined. The payment transaction type includes a payment receiving transaction and a payment sending transaction.  Based on the determining, a transaction request is sent to a financial institution using the extraction”).

As per Claim 11, Zhou teaches;

detecting, by the device, a first motion via an accelerometer coupled to the device; (see at least Zhou, Fig. 3, Item 310, ¶ [0029]).

determining, by the device, that the first motion corresponds to a first transaction amount; (see at least Zhou, ¶¶ [0045] and [0053]).

correlating, by the device, the identified QR code to the first transaction amount; (see at least Zhou, ¶¶ [0045], [0053] and [0054]).

As per Claim 12, Zhou teaches;

detecting, by the device, a first motion via an accelerometer coupled to the device; (see at least Zhou, Fig. 3, Item 310, ¶ [0029]).

determining, by the device, that the first motion corresponds to a first product or service; (see at least Zhou, ¶¶ [0046] and [0050]).

correlating, by the device, the identified QR code to the first product or service; (see at least Zhou, ¶¶ [0046], [0050] and [0054]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Marra (US 20180330361 A1) discloses a QR (quick response) code is scanned by a customer's payment-enabled mobile device to launch a payment account system transaction. The QR code includes the mobile phone number for a merchant's employee or associate. The mobile phone number is communicated through payment account system transaction messaging to the merchant's bank. The merchant's bank sends a confirmation message to the employee/associate to trigger completion of a related purchase transaction. 
Coli (US 20190026768 A1) discloses a first party operates a terminal comprising a Beacon, an NFC-Engine, and optionally an Optical Scan Engine. A Beacon payload comprising particular data activates a corresponding pre-installed software application on an in-range second party's mobile device. The activated application prepares a customized scan target for subsequent presentation at the terminal. The scan target is a dynamically generated NFC tag, QR Code, or other scan target. The scan target comprises data derived from one or more of location context provided by the Beacon payload, second party ID, and second party transaction guidance. The second party confirms the transaction by presenting their mobile device at the terminal. Optionally, the application prepares a customized payload, broadcast by the mobile device and observed by the terminal prior to the second party's arrival, to optimally configure terminal operation for an upcoming transaction.
Campos (US 20140143089 A1) discloses transacting a prepaid product with an electronic mobile device that is used to electronically interface with a code, such as a QR code, bar code, RF signal or NFC signal, representing a prepaid product. The codes of multiple prepaid products of multiple prepaid product providers are grouped together on a single structure or in a single computer displayed in a shopping area. The electronic mobile device subsequently electronically interfaces with a point of sale device after electronically interfacing with said code to provide prepaid product information.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R KLOBERG whose telephone number is (571)272-0474. The examiner can normally be reached Mon-Fri; 8:30 AM to 5:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael W. Anderson can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/PAUL R KLOBERG/Examiner, Art Unit 3698

/OLABODE AKINTOLA/Primary Examiner, Art Unit 3691